 

\

Exhibit 10.16

NINTH AMENDMENT, WAIVER AND CONSENT TO

THE LOAN AND SECURITY AGREEMENT

          NINTH AMENDMENT, WAIVER AND CONSENT (this “Amendment”), effective as
of April 7, 2005, to the Loan and Security Agreement, dated as of May 31, 2001
(as amended by the First Amendment dated as of March 18, 2002, by the Second
Amendment dated as of May 15, 2002, by the Third Amendment dated as of May 16,
2003, by the Fourth Amendment dated as of December 31, 2003, by the Fifth
Amendment dated as of June 29, 2004, by the Sixth Amendment dated as of
November 18, 2004, by the Seventh Amendment dated as of January 7, 2005 (the
“Seventh Amendment”) and by the Eighth Amendment dated as of February 25, 2005,
and as further amended and supplemented from time to time, the “Loan
Agreement”), by and among METALICO, INC., a Delaware corporation (the “Parent”),
certain subsidiaries of the Parent identified on the signature pages thereof
(such Subsidiaries, together with the Parent, are referred to hereinafter each
individually as a “Borrower”, and collectively, as the “Borrowers”), and WELLS
FARGO FOOTHILL, INC. (formerly known as Foothill Capital Corporation), as lender
(the “Lender”).

          Borrowers have requested that the Lender, and the Lender has agreed
to, (A) amend the definition of the term “Change of Control” and (B) waive any
Event of Default that would otherwise arise under Section 8.2 of the Loan
Agreement by reason of the Parent’s noncompliance with Section 9(ii) of the
Seventh Amendment, as a result of the failure of the Borrowers to provide
Lender, on or prior to April 7, 2005, with (i) a Mortgage on the Birmingham
Facility in favor of Lender, executed by Metalico Alabama Realty, Inc., an
Alabama corporation (“Alabama Realty”), (ii) a Title Insurance Policy with
respect to the Birmingham Facility, (iii) a survey of the Birmingham Facility,
certified to the Lender and to the issuer of the Title Insurance Policy and
(iv) a Guaranty, duly executed by Alabama Realty. Based upon the terms and
conditions set forth herein, Lender has agreed to such waiver. Accordingly,
Borrowers and Lender hereby agree as follows:

          1. All terms used herein which are defined in the Loan Agreement and
not otherwise defined herein are used herein as defined therein.

          2. The definition of the term “Change of Control” is hereby amended by
(i) deleting,” before clause (c) and substituting “or” therefor and
(ii) deleting clause (d) in its entirety.

          3. Subject to Section 4 hereof, Lender consents to, and waives any
Event of Default that would otherwise arise under Section 8.2 of the Loan
Agreement by reason of the Parent’s noncompliance with Section 9(ii) of the
Seventh Amendment, provided that, (i) the Parent assigns and transfers Provident
Life and Accident Insurance Company life insurance policy number B3336315 (the
“Insurance Policy”) to Lender pursuant to an Assignment of Life Insurance Policy
as Collateral, in form and substance satisfactory to the Lender, and provides
evidence of such assignment and transfer to the Lender and (ii) Lender receives
a copy of the Insurance Policy.

          4. This Amendment (i) shall become effective as of the date set forth
above when signed by the Lender, (ii) may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument,

 



--------------------------------------------------------------------------------



 



(iii) shall be effective only in this specific instance and for the specific
purposes set forth herein, and (iv) does not allow for any other or further
departure from the terms and conditions of the Loan Agreement or any other Loan
Document, which terms and conditions shall continue in full force and effect.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed as of the date first above written.

              METALICO, INC.,     a Delaware corporation     METALICO-COLLEGE
GROVE, INC.,     a Tennessee corporation     HHP CORPORATION,     a Tennessee
corporation     METALICO-EVANS, INC.,     a Georgia corporation    
METALICO-GRANITE CITY, INC.,     an Illinois corporation     WEST COAST SHOT,
INC.,     a Nevada corporation     METALICO ROCHESTER, INC.     (f/k/a Metallico
Lyell Acquisitions, Inc.),     a New York corporation     LAKE ERIE RECYCLING
CORP.,     a New York corporation     METALICO HARTFORD, INC.,     a Connecticut
corporation     SANTA ROSA LEAD PRODUCTS, INC., a     California corporation    
GULF COAST RECYCLING, INC.,     a Florida corporation     METALICO ALUMINUM
RECOVERY, INC.,     a New York corporation     BUFFALO HAULING CORP.,     a New
York corporation     MAYCO INDUSTRIES, INC.,     an Alabama corporation
 
       

  By:   /s/ Michael J. Drury

       

      Name: Michael J. Drury

      Title:   Authorized Representative

 



--------------------------------------------------------------------------------



 



          Accepted and agreed to     as of the date first above written:    
 
        WELLS FARGO FOOTHILL, INC.    
 
       
By:
       /s/ Douglas Tindle    

       

  Name: Douglas Tindle    

  Title:   Vice President    

 